Office Action Summary

Claims 1-20 are pending in the application.    

Allowable Subject Matter
Claims 1-20 are allowed in the application.  Please see the reasons for allowance below.  

Reasons for Allowance
Claims 1-20 are allowed.  The following is a statement of reasons for the indication of allowable subject matter which was stated in the Non-Final Communications of 3/2/2021:  
“The closest prior art of record are Brandsetter (U.S. Publication No. 2008/0154458), Aragones (U.S. Patent No. 6,832,205), and Poisson (U.S. Publication No. 2008/0159158). While Aragones, a system and method for automatically predicting the timing and costs of service, teaches populating tables within an analysis database using data in a maintenance database, the tables including component failure and event data, component life cycle data, and data availability dates, initiating a statistical analysis module within an R environment, analyzing the plurality of the data for simulating future service events to analyze the component failure and event data, the component life cycle data, and the data availability dates, outputting a data set from the statistical analysis module that represents a lifetime of every component installed on every vehicle in the fleet, analyzing the data set using a power law process, analyzing the data set to determine a probability of a schedule interruption comprises using a compound Poisson process, receiving a request to simulate replacing a particular component in a selected vehicle in the fleet of vehicles, initiating the statistical analysis module within the R environment to run, and determining an effect of operational readiness for the selected vehicle based on the simulation, but does not expressly teach validating the component removal prediction and the probability of schedule interruption, at least one of a prediction, using the validation to calibrate the statistical analysis module. Bransetter, a system and method for supply chain management, teaches that parts-removal data is contained in a maintenance database which when analyzed is used to verify the removal prediction, and used in determining a better parts removal predictor, but it does not explicitly teach the ranking of the reliability, or the tables in the explicit way as claimed. Poisson, a method for testing a maintenance and material management system, teaches ranking being used for simulation, and use of ranking in the analysis of a fleet, but not the tables as claimed. The combination of prior art does not teach this specific way as to how a fleet performance optimization tool is used to populate 3 tables by utilizing the selection boxes as in Fig. 5, and this adequately reflects the Examiner’s opinion as to why Claims 1-20 are allowable over the prior art of record.”
	
	Furthermore, the claims are patent eligible as they meet the Alice test for eligibility under 35 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.


/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
5/21/2021